Case: 21-50787    Document: 00516519861       Page: 1    Date Filed: 10/25/2022




          United States Court of Appeals
               for the Fifth Circuit                              United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                  October 25, 2022
                               No. 21-50787
                             Summary Calendar                       Lyle W. Cayce
                                                                         Clerk


   Robert Stricker,

                                                        Plaintiff—Appellant,

                                    versus

   Deutsche Bank National Trust Company, as trustee for
   Morgan Stanley ABS Capital I Incorporated Trust 2006-
   HE8 Mortgage Pass-Through Certificates, Series 2006-
   HE8; Clay Golden; Eldon L. Youngblood; Suzanne
   Suarez; Michael Zientz,

                                                     Defendants—Appellees.


                 Appeal from the United States District Court
                      for the Western District of Texas
                           USDC No. 5:19-CV-1398
Case: 21-50787      Document: 00516519861           Page: 2     Date Filed: 10/25/2022




                                     No. 21-50787

   Before Haynes, Engelhardt, and Oldham, Circuit Judges.
   Per Curiam:*
          Robert Stricker moves for leave to proceed in forma pauperis (IFP) on
   appeal from the summary judgment dismissal of his complaint alleging
   wrongful and fraudulent foreclosure.         By moving to proceed IFP, he
   challenges the district court’s certification that his appeal is not taken in good
   faith. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997). Our inquiry “is
   limited to whether the appeal involves legal points arguable on their merits
   (and therefore not frivolous).” Howard v. King, 707 F.2d 215, 220 (5th Cir.
   1983) (internal quotation marks and citations omitted).
          On appeal, Stricker asserts that the summary judgment dismissal of
   his lawsuit was error, renewing his claims of wrongful and fraudulent
   foreclosure. He also asserts that the district court erred in failing to grant
   him an additional extension of time to respond to the summary judgment
   motion. He additionally argues, for the first time on appeal, that Deutsche
   Bank National Trust Company (Deutsche Bank) does not legally exist as
   a trustee for borrower loans, that Deutsche Bank is liable to him for
   negligence and emotional distress, that he was issued a general warranty deed
   that precluded foreclosure, and that the district court judge was biased
   against him. This court will not consider these newly raised claims. See
   Leverette v. Louisville Ladder Co., 183 F.3d 339, 342 (5th Cir. 1999). Stricker
   has abandoned by failing to brief any argument renewing his claims that
   Deutsche Bank violated the Texas Finance Code, that he was entitled to
   declaratory relief based on Deutsche Bank’s failure to produce the original
   promissory note, and that the foreclosure sale price was so artificially low as



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                           2
Case: 21-50787        Document: 00516519861         Page: 3    Date Filed: 10/25/2022




                                     No. 21-50787


   to render the foreclosure wrongful. See Yohey v. Collins, 985 F.2d 222, 225
   (5th Cir. 1993).
          With respect to his claim of wrongful foreclosure, Stricker renews his
   assertions that he was the bona fide owner of the property at issue, that he
   was never served with notice of the foreclosure sale, and that he only became
   aware of the sale on the date of the sale. He summarily asserts that Deutsche
   Bank is not the rightful owner of the promissory note, mortgage, or deed of
   trust and that its foreclosure was the result of fraudulent practices and deceit.
          However, Stricker has abandoned by failing to brief any argument
   addressing or challenging the district court’s determination that the
   undisputed summary judgment evidence established that Deutsche Bank was
   the lawful owner/assignee of the mortgage, promissory note, and deed of
   trust, that it was entitled to foreclose on the property following default on the
   loan, that it in fact mailed notice of its intent to foreclose to Stricker in
   advance of the foreclosure sale, that there were no fraudulent
   misrepresentations regarding the foreclosure or ownership interests, and that
   such facts negated any claim for wrongful foreclosure or fraud as a matter of
   law. See Yohey, 985 F.2d at 225; Brinkmann v. Dallas Cnty. Deputy Sheriff
   Abner, 813 F.2d 744, 748 (5th Cir. 1987). Inasmuch as Stricker relies on his
   own allegations and denials to contradict the district court’s determinations,
   such reliance is improper as his conclusional, unsubstantiated assertions are
   not competent summary judgment evidence. See Carnaby v. City of Houston,
   636 F.3d 183, 187 (5th Cir. 2011); Turner v. Baylor Richardson Med. Ctr.,
   476 F.3d 337, 343 (5th Cir. 2007). Stricker has not demonstrated that any
   disputed issue of material fact exists which precluded summary judgment
   and, consequently, fails to show that the district court’s dismissal was error.
   See Hernandez v. Yellow Transp., Inc., 670 F.3d 644, 650 (5th Cir. 2012);
   Hathaway v. Bazany, 507 F.3d 312, 319 (5th Cir. 2007).




                                          3
Case: 21-50787      Document: 00516519861          Page: 4   Date Filed: 10/25/2022




                                    No. 21-50787


          Stricker additionally argues that the district court erred ruling on the
   summary judgment motion rather than sua sponte postponing proceedings
   and granting him an additional extension of time to respond based on his poor
   health and the COVID-19 pandemic.           Insofar as he contends that an
   extension was warranted based on his failing health, his assertion is belied by
   the record, which demonstrates that, at the status conference following his
   failure to respond to the summary judgment motion after a previous
   extension was granted based on his poor health, Stricker advised the court
   that his health was improving and that he was able to proceed and file
   a response, though he failed to do so. To the extent that he asserts that the
   district court should have sua sponte postponed a ruling on the summary
   judgment motion, he fails to show any abuse of discretion on the district
   court’s part. See Adams v. Travelers Indem. Co. of Connecticut, 465 F.3d 156,
   161-62 (5th Cir. 2006).
          Because Stricker has failed to identify any issue of arguable merit, his
   motion to proceed IFP is DENIED, and his appeal is DISMISSED as
   frivolous. See Baugh, 117 F.3d at 202 n.24; Howard, 707 F.2d at 220; see also
   5th Cir. R. 42.2. His motion for the preparation of transcripts at
   Government expense is also DENIED. See 28 U.S.C. § 753(f); Norton
   v. Dimazana, 122 F.3d 286, 293 (5th Cir. 1997).




                                         4